PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/281,026
Filing Date: 20 Feb 2019
Appellant(s): Verity, Adrian, Neil



__________________
Steven J. Helmer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/10/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Advisory Office Action dated 09/25/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 182-184 and 196 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gibson (United States Patent Publication 2004/0101557).

(2) Response to Argument
Appellant argues (starting at page 12) that picking polyorthoester from Gibson involves significant unguided picking and choosing as Gibson fails to teach or suggest using polyorthoester in any specific combination of components or amounts. Appellant argues that the polyorthoester is not a preferred additive from a long list of 100 optional additives. Appellant notes that none of the Examples in Gibson involves polyorthoester additive with dimethylsulfoxide and glycerol triacetate. It is Appellant’s position there is insufficient reason or motivation to choose polyorthoester. 
Examiner respectfully disagrees there is insufficient reason or motivation to pick the polyorthoester in Gibson. Additives as taught by Gibson can be added to modify the release properties of the composition per paragraph [0102]. Per paragraph [0103] additives can be used to lengthen the delivery time for the active ingredient making the composition suitable for treatment of disorders or conditions responsive to longer term 
Appellant argues that picking dimethylsulfoxide and glyceryl triacetate involves significant picking and choosing from a long list of solvent options. Appellant argues that picking two solvents from a long list of 990 possible two solvent combinations results in thousands of combinations. Appellant disagrees with the examiner’s characterization of paragraph [0078] as Gibson does not suggest the combination of two different solvents from a small selection of preferred solvents. Appellant argues that Gibson makes no mention of any type of combination of solvents at paragraph [0078] and claim 5. Appellant argues the Examiner has not identified a reason why one of ordinary skill in the art considering the teachings of paragraph [0078] and claim 5 of Gibson would have objectively been led to a combination of solvents, specifically dimethyl sulfoxide and glyceryl triacetate. It is Appellant’s position that Gibson only teaches these solvents individually and not in combination. Appellant argues that none of the drug-containing examples of Gibson have a combination of solvents, let alone the claimed solvents. 
combinations thereof. Thus, the Examiner respectfully disagrees that Gibson does not teach that any of the solvents are combinable. 
[0076] Solvents 
[0077] As described above, in one embodiment of the invention, the HVLCM can be mixed with a viscosity lowering solvent to form a lower viscosity liquid carrier material (LVLCM), which can then be mixed with the biologically active substance to be delivered, prior to administration. These solvents can be water soluble, non-water soluble, or water miscible, and can include, acetone, benzyl alcohol, benzyl benzoate, N-(betahydroxyethyl) lactamidebutylene glycol, caprolactam, caprolactone, corn oil, decylmethylsulfoxide, dimethyl ether, dimethyl sulfoxide, 1-dodecylazacycloheptan-2-one, ethanol, ethyl acetate, ethyl lactate, ethyl oleate, glycerol, glycofurol (tetraglycol), isopropyl myristate, methyl acetate, methyl ethyl ketone, N-methyl-2-pyrrolidone, MIGLYOLs.RTM. (esters of caprylic and/or capric acids with glycerol or alkylene glycols, e.g., MIGLYOL.RTM. 810 or 812 (caprylic/capric triglycerides), MIGLYOL.RTM. 818 (caprylic/capric/linoleic triglyceride), MIGLYOL.RTM. 829 (caprylic/capric/succinic triglyceride), MIGLYOL.RTM. 840 (propylene glycol dicaprylate/caprate)), oleic acid, peanut oil, polyethylene glycol, propylene carbonate, 2-pyrrolidone, sesame oil, SOLKETAL ([.+-.]-2,2-dimethyl-1,3-dioxolane-4-methanol), tetrahydrofuran, TRANSCUTOL.RTM. (diethylene glycol monoethyl ether, carbitol), triacetin, triethyl citrate, diphenyl phthalate, and combinations thereof. Additionally, if the composition is to be applied as an aerosol, e.g. for topical application, the solvent may be or may include one or more propellants, such as CFC propellants like trichlorofluoromethane and dichlorofluoromethane, non-CFC propellants like tetrafluoroethane (R-134a), 1,1,1,2,3,3,3-heptafluoropropane (R-227), dimethyl ether, propane, and butane.

Turning to paragraph [0078], the preferred solvents can include triacetin (also known as glyceryl triacetate) and dimethylsulfoxide. The Examiner notes that paragraph Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).”                                                                                                 
Appellant argues that picking bupivacaine from Gibson involves significant picking and choosing from a long list of actives to be delivered. Appellant argues that Gibson’s lengthy list of optional additives is open ended given when the HVLCM or LVLCM is to be used as a vehicle for delivery or controlled release of a substance to an animal or plant, this substance may be any substance that exhibits a desired property per paragraph [0086]. Appellant argues that although bupivacaine is exemplified, a skilled artisan would need to pick bupivacaine from many other substances to be 
Examiner respectfully disagrees that there would be too much picking and choosing to arrive at the selection of bupivacaine. Bupivacaine is clearly the preferred active agent as it is exemplified and also claimed in Gibson, see Figure 1, Example A, Example B, Example I, Example J, Example K, and claim 58 which specifically claims bupivacaine as the anesthetic. Even for surgical wounds, Gibson teaches that the biologically active substances which are used include anesthetics, analgesics, antibiotics and anti-inflammatories, see paragraph [0127]. 
Appellant argues that Gibson provides insufficient reason to combine a polyorthoester, dimethylsulfoxide, glyceryl triacetate, and bupivacaine for providing local anesthetic effect in a wound. Appellant argues that simply because Gibson lists dimethyl sulfoxide and glyceryl triacetate amongst a list of 15 different solvents without mentioning combinations of these solvents is not sufficient for a prima facie case of obviousness. Appellant argues that none of the examples in Gibson disclose bupivacaine free baes in combination with dimethylsulfoxide and glyceryl triacetate solvents or use of a polyorthoester additive. Appellant’s position is that this lack of direction in Gibson provides further support for the conclusion that it would not have been obvious to pick and choose from the non-specific teachings of Gibson. Appellant argues that Gibson does not arrive at the claimed invention with a reasonable expectation of success of a sustained local anesthetic effect at the wound having a duration of at least 48 hours after administration. 
Examiner respectfully disagrees there would be no reason to arrive at the claimed combination. Example A of Gibson discloses a combination of benzyl benzoate  
Merck & Co., Inc. v. BiocrafiLabs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985). 
It is noted that paragraph [0083] of the instant specification discloses:  
“Suitable organic solvents thus include, but are not limited to: substituted heterocyclic compounds such as N-methyl-2-pyrrolidone (NMP) and 2-pyrrolidone (2-pyrol); esters of carbonic acid and alkyl alcohols such as propylene carbonate, ethylene carbonate and dimethyl carbonate; fatty acids such as acetic acid, lactic acid and heptanoic acid; alkyl esters of mono-, di-, and tricarboxylic acids such as 2-ethyoxyethyl acetate, ethyl acetate, methyl acetate, ethyl lactate, ethyl butyrate, diethyl malonate, diethyl glutonate, tributyl citrate, diethyl succinate, tributyrin, isopropyl myristate, dimethyl adipate, dimethyl succinate, dimethyl oxalate, dimethyl citrate, triethyl citrate, acetyl tributyl citrate, glyceryl triacetate; alkyl ketones such as acetone and methyl ethyl ketone; ether alcohols such as 2-ethoxyethanol, ethylene glycol dimethyl ether, glycofurol and glycerol formal; alcohols such as ethanol and propanol; polyhydroxy alcohols such as propylene glycol, polyethylene glycol (PEG), glycerin (glycerol), 1,3-butyleneglycol, and isopropylidene glycol (2,2-dimethyl-1,3-dioxolone-4-methanol); Solketal; dialkylamides such as dimethylformamide, dimethylacetamide; dimethylsulfoxide (DMSO) and dimethylsulfone; tetrahydrofuran; lactones such as .epsilon.-caprolactone and butyrolactone; cyclic alkyl amides such as caprolactam; aromatic amides such as N,N-dimethyl-m-toluamide, and 1-dodecylazacycloheptan-2-one; and the like; and mixtures and combinations thereof. Preferred solvents include N-methyl-2-pyrrolidone, 2-pyrrolidone, dimethylsulfoxide, ethyl lactate, propylene carbonate, glycofurol, glycerol formal, and isopropylidene glycol.”

Similar to Appellant’s specification Gibson teaches at paragraph [0078] 

decylmethylsulfoxide, dimethyl ether, dimethyl sulfoxide, 1-dodecylazacycloheptan-2-one, ethanol, ethyl acetate, ethyl lactate, ethyl oleate, glycerol, glycofurol (tetraglycol), isopropyl myristate, methyl acetate, methyl ethyl ketone, N-methyl-2-pyrrolidone, MIGLYOLs.RTM. (esters of caprylic and/or capric acids with glycerol or alkylene glycols, e.g., MIGLYOL.RTM. 810 or 812 (caprylic/capric triglycerides), MIGLYOL.RTM. 818 (caprylic/capric/linoleic triglyceride), MIGLYOL.RTM. 829 (caprylic/capric/succinic triglyceride), MIGLYOL.RTM. 840 (propylene glycol dicaprylate/caprate)), oleic acid, peanut oil, polyethylene glycol, propylene carbonate, 2-pyrrolidone, sesame oil, SOLKETAL ([.+-.]-2,2-dimethyl-1,3-dioxolane-4-methanol), tetrahydrofuran, TRANSCUTOL.RTM. (diethylene glycol monoethyl ether, carbitol), triacetin, triethyl citrate, diphenyl phthalate, and combinations thereof.”

Paragraph [0126] of the instant Application discloses:
[0126] The addition of additives can also be used to lengthen the delivery time for the anesthetic agent, making the composition suitable for medical applications requiring or responsive to longer-term administration. Suitable additives in this regard include those disclosed in U.S. Pat. Nos. 5,747,058 and 5,736,152. In particular, suitable additives for this purpose include polymeric additives, such as cellulosic polymers and biodegradable polymers. Suitable cellulosic polymers include cellulose acetates, cellulose ethers, and cellulose acetate butyrates. Suitable biodegradable polymers include polylactones, polyanhydrides, and polyorthoesters, in particular, polylactic acid, polyglycolic acid, polycaprolactone, and copolymers thereof. 

Whereas Gibson’s teaching at paragraph [0103] discloses: 

[0103] The addition of additives can also be used to lengthen the delivery time for the active ingredient, making the composition suitable for treatment of disorders or conditions responsive to longer term administration. Suitable additives in this regard include those disclosed in U.S. Pat. No. 5,747,058. In particular, suitable additives for this purpose include polyorthoesters, in particular, polylactic acid, polyglycolic acid, polycaprolactone, and copolymers thereof.

	Examiner disagrees that there is too much picking and choosing as like the instant specification Gibson guides an ordinary skilled artisan to a selection of solvents or combinations thereof. It is clear that any one of the solvents from paragraph [0077] are combinable and paragraph [0078] even notes that dimethylsulfoxide and triacetin (glyceryl triacetate) are preferred solvents. Thus, the Examiner is not persuaded that there is too much picking and choosing from the selection of solvents. The Appellant has furthermore not established any evidence of criticality and it appears from the broad disclosure that the Appellant is picking and choosing from the solvents and polymers disclosed as there is no example to the claimed combination. Examiner respectfully disagrees that one of ordinary skill in the art would have no reason to arrive at the claimed combination of solvents, bupivacaine, and polyorthoester. It is noted that there is no teaching in the instant specification that provides reasons to combine polyorthoester with dimethylsulfoxide and glycerol triacetate and bupivacaine. Rather, an ordinary skilled artisan would have been motivated to select any one of the solvents claimed with the polyorthoester polymer given Gibson teaches both triacetin (glyceryl triacetate) and dimethyl sulfoxide as a preferred solvent, and at paragraph [0077] suggests any one of these solvents are combinable. Gibson further provides reason to select polyorthoester as an optional additive as it is used to lengthen the delivery time for the active ingredient, thus making the composition suitable for conditions responsive 
Examiner notes that it must be noticed that the prior art reference does not necessarily have to teach a preferred exemplified embodiment wherein the composition is a combination of DMSO, triacetin and bupivacaine.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). Here, Gibson guides an ordinary skilled artisan to the selection of dimethylsulfoxide and triacetin solvents, to bupivacaine as the preferred drug, and that polyorthoesters can be used should the artisan desire a controlled release. 
Ex parte Senderoff in that picking and choosing from two laundry lists is not obvious. 
Examiner respectfully disagrees that the present case is analogous to Ex parte Senderoff. Senderoff picks histamine from hundreds of actives but requires a different combination of actives. Examiner notes that the instant case has a very small list of solvents to pick at paragraph [0078] and that bupivacaine is already exemplified, thus is a preferred active. The polyorthoester is taught to lengthen the delivery of actives, so unlike Senderoff, there is express motivation already provided in Gibson why one of ordinary skill in the art would have added a polyorthoester polymer. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Furthermore, it is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. BiocrafiLabs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).
Appellant argues that in Ex parte Zerbe, the primary reference was missing modified starch, however the rejection involved disclosure in the secondary reference of two compounds in a list of 33 different chemicals which ended in mixtures thereof. Appellant argues that the present case has lists of substances and optional additives to be delivered similar to Zerbe. 
Ex parte Zerbe, the instant case does not require a secondary reference. Furthermore, there is motivation to combine the solvents, polyorthoester and bupivacaine because the preferred solvents in Gibson include dimethyl sulfoxide and glyceryl triacetate. Furthermore, bupivacaine is a preferred active ingredient as it is exemplified and claimed, and arriving at the polyorthoester Gibson provides express motivation for including such polymers when an ordinary skilled artisan seeks to lengthen the delivery time of the active agent.  
Appellant points to Ex parte Lajoie and argues that the rejection was based on four steps including selecting a compound from over 300 different chemical compounds which the board concluded was hindsight. Appellant argues that Ex parte McMichael involved far more picking and choosing and was found unobvious.
Examiner respectfully submits that the instant case is not similar to Ex parte Lajoie and Ex parte McMichael. In the instant case there is express motivation for adding a polyorthoester in Gibson as this lengthens the delivery time of the active. There is express motivation for selecting bupivacaine as it is clear from the teachings in Gibson that bupivacaine is preferred as it is not only exemplified but claimed as the anesthetic. Furthermore, the solvents are disclosed in a very small list at paragraph [0078] and it is clear from paragraph [0077] that these solvents at paragraph [0078] are combinable. These solvents are alternative solvents to the benzyl benzoate and bupivacaine combination at Example A of Gibson. 
Appellant argues that unlike the Perrier decision which chooses from 200 possible combinations, the present cases involves seven steps to try and arrive at the claimed invention from at least 168 million different combinations. 
preferred solvents including dimethylsulfoxide and triacetin (glyceryl triacetate). Examiner notes that there appears to be no criticality or unexpected results provided by the Appellant for selecting dimethylsulfoxide solvent, triacetin solvent and polyorthoester as claimed with the bupivacaine active. 
Appellant argues that the Merck case involved less picking and choosing and Corkill case offers more guidance in the prior art than there is in the present case. 
Examiner respectfully disagrees. The Gibson reference does not provide too much picking and choosing. Gibson exemplifies thus prefers the use of anesthetic bupivacaine and also claims bupivacaine. Though Example A does not have the dimethylsulfoxide and triacetin (glyceryl triacetate) solvent as it has benzyl benzoate, it is clear from the teachings of paragraph [0078] that dimethylsulfoxide and triacetin are suitable preferable solvents and from the teaching of paragraph [0077] that these are 
Appellant argues that the Sinclair case is not relevant to the instant invention as the selection is from a single material, whereas the present case involves many lengthy lists and that even if materials are selected for their intended purpose too much selection prevents formation of a prima facie case of obviousness. 
Examiner respectfully disagrees that the present invention is selection from many lengthy lists and involves too much picking and choosing. The examples provide selection of bupivacaine with benzyl benzoate solvent. It is clear from paragraph [0078] that any one of these small list of solvents which include benzyl benzoate, dimethylsulfoxide and triacetin (glyceryl triacetate) can be used in the Gibson reference and per the teaching of paragraph [0077] that not only can these solvents be used individually but they are combinable. Furthermore, polyorthoesters are taught in Gibson as being additives which lengthen the delivery time of the active, thus there is motivation to select polyorthoester to impart controlled release of the bupivacaine. The solvents are taught preferably from 10-30% by weight at paragraph [0083]. The biologically active agent which includes bupivacaine free base per Gibson’s examples is taught to be present in a preferred range of from 2% as a lower limit to 10% as an upper endpoint, see paragraph [0098]. Examiner notes that the Appellant has not established any evidence of criticality for arriving at the claimed composition or provided any unexpected results which can be weighed against the prima facie case of obviousness. Thus, because it is obvious per the teachings of Gibson to arrive at the claimed prima facie case of obviousness has been established. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SARAH ALAWADI/Primary Examiner, Art Unit 1619                                                                                                                                                                                                        
Conferees:

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                        
/Robert A. Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.